SUPPLEMENT DATED MAY 1, 2010 TO PROSPECTUS DATED MAY 1, 2008 FOR TFLIC FREEDOM WEALTH PROTECTORSM A Joint Survivor Flexible Premium Variable Life Insurance Policy Issued through TFLIC Series Life Account By Transamerica Financial Life Insurance Company The following information hereby supplements or amends, and to the extent inconsistent replaces, certain information contained in your prospectus: Please replace the information on the front cover of your prospectus with the following: TFLIC FREEDOM WEALTH PROTECTOR issued through TFLIC SeriesLife Account by Transamerica
